Title: To Thomas Jefferson from Richard Henry Lee, 7 February 1780
From: Lee, Richard Henry
To: Jefferson, Thomas


Chantilly, 7 Feb. 1780. Acknowledges letter and enclosures of 2 Jan. Intends to go into next Assembly and will early procure lodgings in Richmond. Hopes the southern news is true. A letter from Arthur Lee of 28 Sep. brings news of naval fighting in European waters. Arthur Lee may not be able to leave Europe because he stands pledged for 300,000 livres which he has no means of paying.
